816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Matilde LAZAR, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-2090.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before MERRITT and NELSON, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from an order denying her motion for summary judgment and dismissing her claim for Social Security disability insurance benefits.  The plaintiff now moves to remand this matter on grounds that readjudication is necessary under newly promulgated Mental Impairment Listings.  The Secretary has informed the Court that he will not oppose the motion.


2
On July 19, 1985 the Secretary determined that the plaintiff was not sufficiently mentally impaired to qualify for benefits.  Subsequently, the Secretary of Health and Human Services promulgated new guidelines for evaluating mental impairment.


3
The Social Security Disability Benefits Reform Act of 1984, Pub.  L.  No. 98-460, Sec. 5(c)(1), 98 Stat. 1794, 1801, provides that the Secretary shall readjudicate those cases involving a mental impairment in which a final decision, unfavorable to the claimant, was rendered between October 9, 1984 and August 28, 1985.  Because the plaintiff's claim was rejected within the designated period,


4
It is ORDERED that the motion to remand is granted.  The district court's judgment is vacated and this action is remanded to the district court for reconsideration in light of the new Mental Impairment Listings.  Rule 9(b)(6), Rules of the Sixth Circuit.